Case: 17-10617      Document: 00514570345         Page: 1    Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-10617
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          July 25, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JESUS A. HERNANDEZ, also known as Beto, also known as Jesse,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:08-CR-229-2


Before KING, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Jesus A. Hernandez, federal prisoner # 38315-177,
filed a notice of appeal from the denial of his motion to reconsider a reduced
sentence of 168 months imposed under 18 U.S.C. § 3582(c)(2). However, his
appellate brief does not address the motion for reconsideration and only
mentions the § 3582(c) motion in passing. Instead, it primarily addresses




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10617       Document: 00514570345   Page: 2   Date Filed: 07/25/2018


                                  No. 17-10617

claims Hernandez raised in an unsuccessful 28 U.S.C. § 2255 motion that is
not before this court.
      Hernandez does assert that the district court erred by applying certain
guidelines enhancements and that his sentence is greater than necessary to
achieve the sentencing goals of 18 U.S.C. § 3553(a). We liberally construe these
arguments as challenging the reduced sentence imposed under § 3582(c)(2).
      Because Hernandez did not raise the arguments in the district court,
plain error review applies. See United States v. Evans, 587 F.3d 667, 671 (5th
Cir. 2011). He must show, inter alia, that the district court committed an error
that was clear or obvious. See Puckett v. United States, 556 U.S. 129, 135
(2009).
      The district court did not err in applying the same guidelines
enhancements under § 3582(c)(2) that it applied at sentencing. See U.S.S.G.
§ 1B1.10(b)(1) (p.s.); United States v. Jones, 796 F.3d 483, 486 (5th Cir. 2015).
Nor did it err in determining that it could not reduce Hernandez’s sentence
below the amended guidelines minimum. See § 1B1.10(b)(2)(A); United States
v. Contreras, 820 F.3d 773, 775 (5th Cir. 2016). Accordingly, the judgment of
the district court is AFFIRMED.




                                        2